UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-8157 THE RESERVE PETROLEUM COMPANY (Exact Name of Registrant as Specified in Its Charter) DELAWARE 73-0237060 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6, SUITE 300 OKLAHOMA CITY, OKLAHOMA73116-9037 (405) 848-7551 (Address and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox As of November 8, 2011, 161,022.64 shares of the Registrant’s $.50 par value common stock were outstanding. PART I – FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS THE RESERVE PETROLEUM COMPANY BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) (Derived from audited financial Statements) Current Assets: Cash and Cash Equivalents $ $ Available-for-Sale Securities Trading Securities Refundable Income Taxes Receivables Investments: Equity Investment Other Property, Plant and Equipment: Oil and Gas Properties, at Cost, Based on the Successful Efforts Method of Accounting – Unproved Properties Proved Properties Less – Accumulated Depreciation, Depletion, Amortization and Valuation Allowance Other Property and Equipment, at Cost Less – Accumulated Depreciation and Amortization Total Property, Plant and Equipment Other Assets Total Assets $ $ See Accompanying Notes 2 THE RESERVE PETROLEUM COMPANY BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, (Unaudited) (Derived from audited financial Statements) Current Liabilities: Accounts Payable $ $ Other Current Liabilities -Deferred Income Taxes and Other Long-Term Liabilities: Asset Retirement Obligation Dividends Payable Deferred Tax Liability Total Liabilities Stockholders’ Equity: Common Stock Additional Paid-in Capital Retained Earnings Less – Treasury Stock, at Cost Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Accompanying Notes 3 THE RESERVE PETROLEUM COMPANY STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenues: Oil and Gas Sales $ Lease Bonuses and Other Operating Costs and Expenses: Production Exploration Depreciation, Depletion, Amortization and Valuation Provisions General, Administrative and Other Income from Operations Other Income, Net Income before Provision for Income Taxes Provision for Income Taxes: Current Deferred Total Provision for Income Taxes Net Income $ Per Share Data Net Income, Basic and Diluted $ Cash Dividends Declared and/or Paid $ — $ $ $ Weighted Average Shares Outstanding, Basic and Diluted See Accompanying Notes 4 THE RESERVE PETROLEUM COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Net Cash Provided by Operating Activities $ $ Cash Flows Applied to Investing Activities: Purchases of Available-for-Sale Securities ) ) Maturity of Available-for-Sale Securities Proceeds from Disposal of Property Purchase of Property, Plant and Equipment ) ) Cash Distribution from Investment — Net Cash (Applied to)/Provided byInvesting Activities ) Cash Flows Applied to Financing Activities: Dividends Paid to Stockholders ) ) Purchase of Treasury Stock ) ) Total Cash Applied to Financing Activities ) ) Net Change in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See Accompanying Notes 5 THE RESERVE PETROLEUM COMPANY NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Note 1 – BASIS OF PRESENTATION The accompanying balance sheet as of December31, 2010, which has been derived from audited financial statements, the unaudited interim financial statements and these notes, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain disclosures normally included in financial statements prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”) have been omitted. The accompanying financial statements and notes thereto should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010. In the opinion of Management, the accompanying financial statements reflect all adjustments (consisting only of normal recurring accruals), which are necessary for a fair statement of the results of the interim periods presented. The results of operations for the current interim periods are not necessarily indicative of the operating results for the full year. Note 2 – OTHER INCOME, NET The following is an analysis of the components of Other Income, Net for the three months and nine months ended September30, 2011 and 2010: Three Months Ended September 30, Nine Months Ended September 30, Realized and Unrealized Gain (Loss) on Trading Securities $ ) $ $ ) $ Gain on Asset Sales Interest Income Equity Earnings in Investees Other Income Interest and Other Expenses ) Other Income, Net $ Note 3 – INVESTMENTS AND RELATED COMMITMENTS AND CONTINGENT LIABILITIES, INCLUDING GUARANTEES Equity Investment consists of a 33% ownership interest in Broadway Sixty-Eight, Ltd. (the “Partnership”), an Oklahoma limited partnership, which owns and operates an office building in Oklahoma City, Oklahoma. Although the Company invested as a limited partner, it agreed, jointly and severally, with all other limited partners to reimburse the general partner for any losses suffered from operating the Partnership. The indemnity agreement provides no limitation to the maximum potential future payments. To date, no monies have been paid with respect to this agreement. Note 4 – PROVISION FOR INCOME TAXES In 2011 and 2010, the effective tax rate was less than the statutory rate, primarily as the result of allowable depletion for tax purposes in excess of the cost basis in oil and gas properties and the corporate graduated tax rate structure. 6 Note 5 – ASSET RETIREMENT OBLIGATION The Company records the fair value of its estimated liability to retire its oil and natural gas producing properties in the period in which it is incurred (typically the date of first sale). The estimated liability is calculated by obtaining current estimated plugging costs from the well operators and inflating it over the life of the property. Current year inflation rate used is 4.08%. When the liability is first recorded, a corresponding increase in the carrying amount of the related long-lived asset is also recorded. Subsequently, the asset is amortized to expense over the life of the property and the liability is increased annually for the change in its present value which is currently 3.25%. A reconciliation of the Company’s asset retirement obligation liability is as follows: Balance at December 31, 2010 $ Liabilities incurred for new wells Liabilities settled (wells sold or plugged) ) Accretion expense Balance at September 30, 2011 $ Note 6 – FAIR VALUE MEASUREMENTS Inputs used to measure fair value are organized into a fair value hierarchy based on how observable the inputs are. Level 1 inputs consist of quoted prices in active markets for identical assets. Level 2 inputs are inputs, other than quoted prices, for similar assets that are observable. Level 3 inputs are unobservable inputs. Recurring Fair Value Measurements Certain of the Company’s assets are reported at fair value in the accompanying balance sheets on a recurring basis. The Company determined the fair value of the available-for-sale securities using quoted market prices for securities with similar maturity dates and interest rates. At September30, 2011 and December31, 2010, the Company’s assets reported at fair value on a recurring basis are summarized as follows: September 30, 2011 Level 1 Inputs Level 2 Inputs Level 3 Inputs Financial Assets: Available-for-Sale Securities $
